—Appeal from a judgment of the County Court of Schenectady County (Feldstein, J.), rendered October 20, 1994, convicting defendant upon his plea of guilty of the crimes of grand larceny in the fourth degree and criminal impersonation in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the crimes of grand larceny in the fourth degree and criminal impersonation in the second degree. He was sentenced to two concurrent terms of six months in jail and five years’ probation. Defendant, who has completed his jail term, contends that the additional sentence of five years’ probation is harsh and excessive given the nonviolent nature of the crime, defendant’s relatively clean criminal record and his participation in alcohol counseling. We disagree. The record reveals that defendant has two prior alcohol-related convictions and that the sentence was in accordance with the plea agreement. In view of these considerations, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.